Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 1 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 2 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 3 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 4 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 5 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 6 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 7 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 8 of 9
Case 18-05677-dd   Doc 19   Filed 10/15/19 Entered 10/15/19 16:57:58   Desc Main
                            Document      Page 9 of 9
